


110 HR 5084 IH: To require the Secretary of State to conduct ongoing

U.S. House of Representatives
2008-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5084
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2008
			Mr. Shays introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Financial Services,
			 Oversight and Government
			 Reform, Ways and
			 Means, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Secretary of State to conduct ongoing
		  assessments of the effectiveness of sanctions against Iran, and for other
		  purposes.
	
	
		1.Assessments of the
			 effectiveness of sanctions against iran
			(a)Improved Data
			 Collection and Required AssessmentsThe Secretary of State, in
			 conjunction with the Secretary of the Treasury, the Secretary of Commerce, the
			 Secretary of Defense, and the intelligence community, shall—
				(1)collect, analyze,
			 and improve data on actions by the United States Government to enforce
			 sanctions against Iran, including data on—
					(A)the number of goods
			 seized, penalties imposed, and convictions obtained under sanctions that
			 prohibit trade with Iran;
					(B)sensitive items
			 diverted to Iran through transshipment points;
					(C)the extent to
			 which repeat foreign violators of Iran-specific sanctions have ended their sale
			 of sensitive items to Iran;
					(D)the amount of
			 assets frozen resulting from financial sanctions; and
					(E)the extent of
			 delays in foreign investment in Iran’s energy sector;
					(2)complete an overall baseline assessment of
			 the impact and use of sanctions against Iran, including factors that impair or
			 strengthen such sanctions;
				(3)develop a
			 framework for assessing the ongoing impact of United States sanctions against
			 Iran and the contribution of multilateral sanctions against Iran; and
				(4)conduct annual
			 assessments of the effectiveness of sanctions against Iran in achieving United
			 States foreign policy objectives.
				(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Secretary of State shall submit to Congress a report that
			 contains the results of the assessments conducted under subsection (a) for the
			 prior year.
			(c)DefinitionsIn
			 this Act:
				(1)Intelligence
			 communityThe term
			 intelligence community has the meaning given the term in section
			 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).
				(2)Sanctions
			 against iranThe term sanctions against Iran
			 means—
					(A)multilateral
			 sanctions against Iran under international law, including United Nations
			 Security Council Resolutions 1696 (2006), 1737 (2006), and 1747 (2007);
			 and
					(B)bilateral
			 sanctions against Iran under United States law, including—
						(i)the
			 Iran Nonproliferation Act of 2000 (Public Law 106–178; 50 U.S.C. 1701
			 note);
						(ii)the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);
						(iii)the Iran-Iraq
			 Arms Nonproliferation Act of 1992 (Public Law 102–484; 50 U.S.C. 1701 note);
			 and
						(iv)Executive Order No. 12959 (May 6, 1995),
			 Executive Order No. 13059 (August 19, 1997), Executive Order No. 13224
			 (September 23, 2001), Executive Order No. 13382 (June 28, 2005), or any other
			 blocking of property or prohibition on transactions with respect to Iran that
			 is imposed under the International Emergency Economic Powers Act (50 U.S.C.
			 1701 et seq.).
						
